COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ana Maria Lara v. Jose Sanchez

Appellate case number:      01-18-00025-CV

Trial court case number:    2016-19246

Trial court:                61st District Court of Harris County

       Appellant, Ana Maria Lara, has filed a notice of interlocutory appeal of the trial
court’s “Order Appointing Receiver for Cardenas Auto Sales.” On March 1, 2018, we
granted the parties’ joint motion to abate the appeal pending arbitration regarding “the
threshold issue in this matter” and abated the appeal. On October 18, 2018, we directed
the parties to file a motion to reinstate and dismiss or proceed with the appeal, or a report
advising the Court of the status of the trial court proceedings no later than November 1,
2018. We further notified the parties that, unless they responded, the case might be
reinstated on the Court’s active docket. The parties have not responded as directed.
       Accordingly, we reinstate the appeal on the Court’s active docket.
       Appellant’s brief is due to be filed no later than 20 days from the date of this
order. See TEX. R. APP. P. 38.6(a).
       It is so ORDERED.

Judge’s signature: ___/s/ Russell Lloyd________
                   Acting individually  Acting for the Court

Date: __November 15, 2018____